                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ, II, M.D.,
Individually and as Trustee on Behalf of
Covalent Global Trust,

       Plaintiff,

vs.                                                                Civ. No. 14-1089 KG/SMV

STRYKER CORPORATION, and
HOWMEDICA OSTEONICS CORP.,

       Defendants.

                                            ORDER

       This matter comes before the Court upon Plaintiff’s Motion to Take Judicial Notice,

(Doc. 283), and Motion for Leave to File an Ex Parte Memorandum in Support of Plaintiff’s

Motion to Take Judicial Notice, (Doc. 284), both filed by Plaintiff on September 13, 2019, when

he was proceeding pro se. The motions were filed in anticipation of Plaintiff’s former counsel

seeking attorney’s fees from any damages recovered in this case. However, since no damages

have been recovered and this case is ongoing, the motions are not ripe. Therefore, Court will

deny the motions without prejudice.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Take Judicial Notice, (Doc.

283), and Motion for Leave to File an Ex Parte Memorandum in Support of Plaintiff’s Motion to

Take Judicial Notice, (Doc. 284), are denied without prejudice.




                                            __________________________________
                                            UNITED STATES DISTRICT JUDGE
